Citation Nr: 1044549	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  03-33 826	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, 
including secondary to posttraumatic stress disorder and 
degenerative joint disease of the cervical spine.

2.  Entitlement to service connection for degenerative disk 
disease of the lumbar spine, to include as secondary to service-
connected disabilities.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left hip.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for left knee disorder with degenerative joint disease.

5.  Entitlement to a compensable initial evaluation for seasonal 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1993.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board's decision below addresses the issue of service 
connection for degenerative disk disease of the lumbar spine, to 
include as secondary to service-connected disabilities.  The 
remaining issues are addressed in the Remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDING OF FACT

The Veteran's current low back disorder, diagnosed as 
degenerative disk disease of the lumbar spine, is aggravated by 
his service-connected degenerative joint disease of the left hip.


CONCLUSION OF LAW

The Veteran's degenerative disk disease of the lumbar spine is 
secondary to his service-connected degenerative joint disease of 
the left hip.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  This is 
so because the Board is taking action favorable to the Veteran by 
granting the issue at hand.  As such, this decision poses no risk 
of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a compensable 
degree within the first year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id. at 448.  
Temporary or intermittent flare-ups of symptoms of a condition, 
alone, do not constitute sufficient evidence aggravation unless 
the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The Veteran is seeking service connection for degenerative disk 
disease of the lumbar spine.  He contends that this condition is 
related to his military service, or, in the alternative, is 
secondary to his service-connected disabilities.
 
A review of his most recent treatment records reflects that the 
Veteran is currently diagnosed with degenerative disk disease of 
the lumbar spine.  Specifically, a June 2009 VA orthopedic 
examination indicated that x-ray examination of the Veteran's 
lumbar spine revealed slight narrowing of the L5-S1 disk space 
and a slight spur formation at the L3-L4 disc space.  The VA 
examination report concluded with diagnosis of degenerative disk 
disease of the lumbar spine.  There is no medical evidence of 
record that this disorder is related to the Veteran's military 
service, or was shown during his first year after his military 
retirement.  

The Veteran served on active duty from April 1973 to April 1993, 
and his service treatment records are silent as to any complaints 
of or treatment for a chronic lumbar spine disorder.  Post 
service treatment records are silent as to any lumbar spine 
disorder for approximately ten years after his military service.  
In addition, while the Veteran is competent to discuss the 
history of symptomatology concerning his low back disorder, a 
review of the evidence of record revealed that his contentions 
have been inconsistent.  See Caluza v. Brown, 7 Vet. App. 498, 
511 (1995) (noting that credibility may be impeached by a showing 
of interest, bias, inconsistent statements, consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  
Specifically, during his January 2003 VA examination for the 
spine, he reported having low back pain for the past year and 
one-half.  More recently, on his June 2009 VA orthopedic 
examination, he reported the onset of his low back pain during 
his military service, which ended in April 1993.  These 
statements are therefore lacking in probative value.  In short, 
there is no competent and credible evidence of a nexus between 
the Veteran's military service and his current degenerative disc 
disease of the lumbar spine.

Nevertheless, the totality of the evidence of record supports the 
Veteran's claim of entitlement to service connection for 
degenerative disk disease of the lumbar spine, as secondary to 
his service-connected degenerative joint disease of the left hip.  
A June 2009 VA orthopedic examination concluded with a diagnosis 
of degenerative disk disease of the lumbar spine.  After having 
reviewed the Veteran's claims file, and having conducted a 
physical examination of the Veteran, the VA examiner opined that 
the Veteran's service-connected left hip disorder would tend to 
aggravate, but not cause, the Veteran's low back pain.  
Specifically, the VA examiner noted that the Veteran's 
degenerative disk disease of the lumbar spine "would be 
aggravated by the limitation of hip motion and abnormal body 
mechanics placed upon the spine as a result of the limitation of 
hip motion."  In addition, the VA examiner noted that, "[i]f 
the Veteran did not have a left hip condition, it is more likely 
than not that the Veteran's low back would be of very little 
functional impact."  Given the lack of any current evidence to 
the contrary, service connection for degenerative disk disease of 
the lumbar spine, secondary to service-connected degenerative 
joint disease of the left hip, is warranted.  


ORDER

Service connection for degenerative disk disease of the lumbar 
spine, secondary to service-connected degenerative joint disease 
of the left hip, is granted.



	(CONTINUED ON NEXT PAGE)


REMAND

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In April 2010, the Veteran submitted a statement indicating that 
he was receiving ongoing treatment at the VA medical center in 
St. Louis, Missouri, and that he wanted these additional 
treatment records to be obtained.  As it appears that additional 
treatment records are available, the RO should attempt to obtain 
these treatment records.  

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain all of the Veteran's 
treatment records from the VA medical 
center in St. Louis, Missouri, from June 
2008 to the present.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) notify the Veteran 
that that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

2.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims on appeal must be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


